     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 1 of 16 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: ross.law@me.com
     111 W. Ocean Blvd., Suite 400
 3   Long Beach, CA 90802
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorneys of Record for Plaintiff,
 6
     Misael Romero

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   Misael Romero,                                   Case No. 5:19-cv-1100
11
                      Plaintiff,                      COMPLAINT
12

13
                      v.
14

15   Robert Douglas Kilgore; Maria Dolores
16   Kilgore; Meys Insurance Services, Inc. and
     Does 1-10, inclusive,
17

18
                      Defendants.
19

20         Plaintiff, Misael Romero, hereby complains and alleges as follows:
21                                 NATURE OF THE ACTION
22
                  1. This is an action seeking to remedy unlawful discrimination by
23
     the Defendants against the Plaintiff in the Defendants’ places of public
24
     accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
     12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
26
     § 51, et seq.] (the “Unruh Act”).
27

28                                          -1-
                                          COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 2 of 16 Page ID #:2




 1
                                           PARTIES
 2                2. Plaintiff, Misael Romero, is a paraplegic resident of the
 3   state of California who requires the use of a wheelchair for mobility purposes and
 4   who is therefore a “person with a disability” within the meaning of the ADA and
 5   Cal. Government Code § 12926.
 6                3. The Defendants (defined below) discriminated against
 7
     Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
     privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
     the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
     12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                  4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16   to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17   12182(b)(2)(A)(ii)].
18                5. Defendant, Robert Douglas Kilgore, owns, operates, or leases real
19   property located at 5586 Mission Boulevard, Riverside, CA 92509, also known as
20   Riverside County Assessor’s Parcel No. 181-053-025 (the “Subject Property”).
21
                  6. Defendant, Maria Dolores Kilgore, owns, operates, or leases real
22
     property located at the “Subject Property.”
23
                  7. Defendant, Meys Insurance Services, Inc., owns, operates, or
24
     leases real property located at the “Subject Property.”
25

26

27

28                                            -2-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 3 of 16 Page ID #:3




 1
                   8. The Subject Property is a commercial facility open to the general
 2   public, is a public accommodation, and is a business establishment insofar as
 3   goods and/or services are made available to the general public thereat. Defendant
 4   Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
 5   names and capacities are unknown to the Plaintiff. When their true names and
 6   capacities are ascertained, Plaintiff will amend this complaint by inserting their
 7
     true names and capacities herein. Plaintiff is informed and believes and thereon
 8
     alleges that each of the fictitiously named Defendants are responsible in some
 9
     manner for the occurrences herein alleged, and that the harm to Plaintiff herein
10
     alleged were proximately caused by those Defendants.
11
                                JURISDICTION AND VENUE
12
                   9.   This Court has jurisdiction over the subject matter of this action
13

14
     pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for

15   violations of the ADA.
16                 10. This Court has supplemental jurisdiction over the state law
17   claims alleged herein under the Unruh Act because the state law claim is an
18   attendant and related cause of action that arises from the same nucleus of operative
19   facts and arising out of the same transaction or occurrence as the federal law
20   claims set forth herein.
21
                   11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
22
     based on the fact that the real property that is the subject of this action is located in
23
     this district and the Plaintiff’s causes of action arose in this district.
24
                                   STATEMENT OF FACTS
25
                   12. Parking spaces, accessible aisles, paths of travel, signage,
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 4 of 16 Page ID #:4




 1
     doorways, service counters, customer areas and goods/services are among the
 2   facilities, privileges and advantages offered by the Defendants to patrons of the
 3   Subject Property.
 4                13.    The Subject Property does not comply with the minimum
 5   requirements of the ADA and is therefore not equally accessible to Plaintiff or
 6   similarly situated persons with mobility disabilities.
 7
                  14.    In April, 2019 and continuously from that time to the
 8
     Present, and currently, the Subject Property has not been in compliance with the
 9
     ADA (the “Barriers”):
10
                         A.    The Subject Property lacks the minimum required
11
     number of ADA compliant accessible parking spaces.
12
                         B.    There was no diagonal striped marking and no blue
13

14
     border around where an access aisle is supposed to exist adjacent to any designated

15   accessible parking space(s) serving the Subject Property.
16                       C.    The designated “accessible” parking space(s) and/or blue
17   striped access aisles provided at the Subject Property are smaller than permitted by
18   the ADA.
19                       D.    The designated “accessible” parking spaces at the Subject
20   Property do not provide accessible parking signage as required by the ADA.
21
     Among other things, they fail to provide tow-away signage and “Minimum Fine
22
     $250” signage as required by the ADA and state law to be posted near the
23
     designated accessible parking space(s).
24
                         E.    The designated “accessible” parking spaces at the Subject
25
     Property do not provide the universal symbol of accessibility.
26

27

28                                           -4-
                                           COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 5 of 16 Page ID #:5




 1
                         F.    There is no twelve-inch high “NO PARKING” lettering
 2   on the blue-striped parking access aisle(s) serving the Subject Property.
 3                       G.    There was no designated “van accessible” parking space
 4   with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
 5   going forward into the parking space and no sign or additional language stating
 6   “Van Accessible” below the symbol of accessibility located in a manner that is not
 7
     obstructed.
 8
                         H.    The curb ramp flares are too steep and/or the curb ramps
 9
     improperly extended into the access aisles.
10
                         I.    The curb cuts or curb ramps serving the Subject Property
11
     were inaccessible insofar as they were impermissibly steep.
12
                         J.    There were no accessible paths of travel from public
13

14
     transportations stops, accessible parking, public streets and sidewalks to the

15   building entrances serving the Subject Property.
16                       K.    The paths of travel and turning radiuses serving the
17   interior of business locations at the Subject Property do not comply with the ADA
18   because they provide unreasonably narrow paths of travel and turning radiuses.
19                       L.    The accessible paths of travel serving the Subject
20   Property contain areas where the slope exceeds the maximum slope permitted by
21
     the ADA.
22
                         M.    The service counters, point of sale machines and/or self-
23
     serve equipment serving the Subject Property are not within an operable reach
24
     range.
25
                   15.   Plaintiff personally encountered one or more of the Barriers
26
     at the Subject Property in April, 2019.
27

28                                           -5-
                                           COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 6 of 16 Page ID #:6




 1
                  16.   From April, 2019 to the present, the Plaintiff has been
 2   deterred from the Subject Property because of his knowledge of the existence of
 3   Barriers.
 4                17.   The existence of Barriers, the implementation of discriminatory
 5   policies, practices and procedures, and other ADA violations at the Subject
 6   Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
 7
     dissuaded or deterred Plaintiff from accessing the Subject Property on particular
 8
     occasions between April, 2019 and the present.
 9
                  18.   Plaintiff would like to return and patronize the Subject Property
10
     and use the business establishments thereat and intends to do so in the near future
11
     but will be deterred from doing so until all ADA violations are remediated.
12
                  19.   On information and belief, the remediation of violations
13

14
     identified hereinabove, to be identified by the Defendants in discovery, and to be

15   discovered by Plaintiff’s experts are all readily achievable in that the removal of
16   them by the Defendants is and has been easily accomplishable without much
17   difficulty or expense.
18                20.   Defendants violated the ADA by failing to remove all mobility-
19   related architectural barriers at the Subject Property. On information and belief,
20   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
21
     intentional because the barriers described herein are clearly visible and tend to be
22
     obvious even to a casual observer and because the Defendants operate the Subject
23
     Property and have control over conditions thereat and as such they have, and have
24
     had, the means and ability to make the necessary remediation of access barriers if
25
     they had ever so intended.
26
                  21.   On information and belief, access barriers at the Subject
27

28                                           -6-
                                           COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 7 of 16 Page ID #:7




 1
     Property are being consciously ignored by the Defendants; the Defendants have
 2   knowingly disregarded the ongoing duty to remove the Barriers in compliance with
 3   the ADA. Plaintiff further alleges on information and belief that there are other
 4   ADA violations and unlawful architectural barriers at the Subject Property that
 5   relate to Plaintiff’s mobility disability that will be determined in discovery, the
 6   remediation of which is required under the ADA.
 7
                  22.    Plaintiff hereby seeks to remediate and remove all barriers
 8
     related to his disability, whether presently known or unknown. As the court held
 9
     in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
10
           “[W]here a disabled person has Article III standing to bring a claim for
11         injunctive relief under the ADA because of at least one alleged statutory
12         violation of which he or she has knowledge and which deters access to, or
           full use and enjoyment of, a place of public accommodation, he or she may
13
           conduct discovery to determine what, if any, other barriers affecting his or
14         her disability existed at the time he or she brought the claim. This list of
15         barriers would then in total constitute the factual underpinnings of a single
           legal injury, namely, the failure to remove architectural barriers in violation
16
           of the ADA, which failure actually harmed the disabled person by deterring
17         that disabled person from visiting a facility that otherwise would have been
           visited at a definite future time, yielding Article III standing.”
18

19                23.    Even if strictly compliant barrier removal were determined to
20   be structurally or otherwise impracticable, there are many alternative methods of
21
     providing accommodations that are readily apparent and that could provide a
22
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
23
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
24
     conscious indifference to their legal obligations and to the rights of persons with
25
     mobility disabilities. Defendants’ failure to implement reasonable available
26

27

28                                            -7-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 8 of 16 Page ID #:8




 1
     alternative methods of providing access violates the ADA [42 U.S.C. §
 2   12182(b)(2)(A)(v)].
 3                24.    The violations and references to code sections herein are not
 4   all-inclusive. Plaintiff will amend this complaint to provide a complete description
 5   of the full scope of ADA violations after conducting a comprehensive expert site
 6   inspection and other discovery. For the purposes of this Complaint, Plaintiff
 7
     asserts that the barriers alleged herein violate one or more of the ADA’s
 8
     implementing regulations. The Defendants have maintained and continue to
 9
     maintain discriminatory policies, procedures and practices that disregard their
10
     obligations under the ADA by allocating resources for physical improvements to
11
     the Subject Property that were did not provide legally required accessibility
12
     improvements, by failing to conduct ADA self-inspections or create ADA
13

14
     compliance plans regarding the Subject Property, by causing alterations to be made

15   to the Subject Property in disregard of ADA requirements, and for failing and
16   refusing to make necessary accommodations for persons with mobility disabilities
17   at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
18   rights compliance policies, procedures and practices are discriminatory and violate
19   the ADA.
20                             FIRST CAUSE OF ACTION
21                            Discrimination Based on Disability
                                 [42 U.S.C. §§ 12101, et seq.]
22
                              By Plaintiff against all Defendants
23

24                25.    Plaintiff re-alleges and incorporates by reference as though
25
     fully set forth herein the allegations contained in all prior paragraphs of this
26
     complaint.
27
                  26.    The ADA obligates owners, operators, lessees and lessors of
28                                            -8-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 9 of 16 Page ID #:9




 1
     public accommodations to ensure that the privileges, advantages, accommodations,
 2   facilities, goods and services are offered fully and equally to persons with
 3   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
 4   12182(a)].
 5                27.    Discrimination is defined in the ADA, inter alia, as follows:
 6                       A.     A failure to remove architectural barriers where such
 7
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
 8
     barriers are identified and described in the Americans with Disabilities Act
 9
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
10
                         B.     A failure to make alterations in such a manner that, to the
11
     maximum extent feasible, the altered portions of the facility are readily accessible
12
     to and usable by individuals with disabilities, including individuals who use
13

14
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to

15   the altered area and the bathrooms, telephones, and drinking fountains serving the
16   altered area, are readily accessible to and usable by individuals with disabilities [42
17   U.S.C. § 12183(a)(2)].
18                       C.     Where an entity can demonstrate that the removal of a
19   barrier is not readily achievable, a failure to make such goods, services, facilities,
20   privileges, advantages, or accommodations available through alternative methods
21
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
22
                         D.     A failure to make reasonable modifications in
23
     policies, practices, or procedures, when such modifications are necessary to afford
24
     such goods, services, facilities, privileges, advantages, or accommodations to
25
     individuals with disabilities, unless the entity can demonstrate that making such
26
     modifications would fundamentally alter the nature of such goods, services,
27

28                                            -9-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 10 of 16 Page ID #:10




 1
      facilities, privileges, advantages, or accommodations [42 U.S.C. §
 2    12182(b)(2)(A)(ii)].
 3                28.   The ADA, the ADAAG’s 1991 Standards (the “1991
 4   Standards”) and 2010 Standards (the “2010 Standards”), and the California
 5   Building Code (the “CBC”) contain minimum standards that constitute legal
 6   requirements regarding wheelchair accessibility at places of public
 7
     accommodation:
 8
                        A.     If parking spaces are provided for self-parking by
 9
      employees or visitors, or both, then the subject property must provide at least the
10
      minimum required number of accessible parking spaces. Accessible parking
11
      spaces must be marked to define their width and must have an adjacent ADA
12
      compliant access aisle. Accessible parking spaces must be at least 96 inches wide
13

14
      and van parking spaces must be at least 132 inches wide except that van parking

15    spaces can be 96 inches wide where the access aisle is not less than 96 inches
16    wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
17    Subject Property does not comply with the ADA.
18                      B.     To qualify as a reserved handicap parking space, the
19    space must be properly marked and designated. Under the ADA, the method,
20    color of marking and length of the parking space are to be addressed by state or
21
      local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
22
      and 503].
23
                        C.     To properly and effectively reserve a parking space for
24
      persons with disabilities, each parking space must be at least 216 inches in length
25
      [CBC § 11B-502.2].
26

27

28                                           -10-
                                           COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 11 of 16 Page ID #:11




 1
                         D.    Each parking space reserved for persons with disabilities
 2    shall be identified by a reflectorized sign permanently posted immediately
 3    adjacent to and visible from each stall or space, consisting of the International
 4    Symbol of Accessibility in white on a dark blue background. The sign shall not be
 5    smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
 6    shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
 7
      the sign to the parking space finished grade. Signs may also be centered on the
 8
      wall at the interior end of the parking space. An additional sign or additional
 9
      language below the symbol of accessibility shall state "Minimum Fine $250"
10
      [2010 Standards § 502.6; CBC § 1129B.4].
11
                         E.    Signs identifying accessible parking spaces must include
12
      the International Symbol of Accessibility [2010 Standards §§ 502.6].
13

14
                         F.    To properly and effectively reserve a parking space for

15    persons with disabilities, the surface of the access aisle must have a blue
16    border; the words “NO PARKING” in letters at least a foot high must be
17    painted on the access aisle [CBC § 1129B.3].
18                       G.    One in every eight accessible spaces, but not less than
19    one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
20    wide minimum placed on the side opposite the driver’s side when the vehicle is
21
      going forward into the parking space and shall be designated van accessible. Van
22
      accessible spaces must have an additional sign or additional language stating "Van
23
      Accessible" below the symbol of accessibility. Signs identifying accessible
24
      parking spaces must be located so they cannot be obscured by a vehicle parked in
25
      the space [1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
26
      and B4].
27

28                                           -11-
                                           COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 12 of 16 Page ID #:12




 1
                       H.    Curb ramps and the flared sides of curb ramps must
 2    be located so that they do not project into vehicular traffic lanes, parking
 3   spaces, or parking access aisles. Curb ramp flares cannot be steeper than
 4   1:10. Curb ramps at marked crossings must be wholly contained within the
 5   markings, excluding any flared sides [1991 Standards § 4.7.5; 2010
 6   Standards §§ 406.3 and 406.5].
 7
                       I.    Curb ramps must have a running slope no steeper
 8
     than 1:12 [1991 Standards § 4.7.2; 2010 Standards § 405.2].
 9
                       J.    At least one accessible route must be provided from
10
     public transportation stops, accessible parking, and accessible passenger
11
     loading zones, and public streets or sidewalks to the accessible building
12
     entrance they serve. The accessible route must, to the maximum extent
13

14
     feasible, coincide with the route for the general public, must connect

15   accessible buildings, facilities, elements, and spaces that are on the same
16   site, and at least one accessible route must connect accessible building or
17   facility entrances with all accessible spaces and elements and with all
18   accessible dwelling units within the building or facility [1991 Standards §§
19   4.1.2(1) and 4.3.2; 2010 Standards §§ 206 and 401].
20                     K.     The minimum clear width of an accessible route is
21
     36 in (915 mm), except at where a person in a wheelchair must make a turn
22
     around an obstruction, in which case the minimum clear width of the
23
     accessible route is set forth in Figures 7(a) and 7(b) [1991 Standards § 4.3].
24
                       L.    Slopes of a path of travel along an accessible route
25
     cannot exceed 1:48 [2010 Standards § 304.2].
26
                       M.    In public accommodations where counters have cash
27

28                                        -12-
                                        COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 13 of 16 Page ID #:13




 1
     registers or are provided for sales or distribution of goods or services to the public,
 2   at least one of each type of counter must have a portion that is at least 36 in
 3   (915mm) in length with a maximum height of 36 in (915 mm) above the finished
 4   floor. The checkout counter surface height can be no more than 38 inches
 5   maximum above the finished floor or ground. The top of the counter edge
 6   protection can be up to 2 inches above the top of the counter surface on the
 7
     aisle side of the checkout counter. Clear floor space that allows a forward
 8
     or parallel approach by a person using a wheelchair must be provided at
 9
     controls, dispensers, receptacles and other operable equipment [1991
10
     Standards §§ 7.1(1), 7.2, 4.27.2; 2010 Standards §§ 309.2, 902.3, 904.3.2 and
11
     904.3.3].
12
                  29.    The Defendants have failed to comply with minimum
13

14
     ADA standards and have discriminated against Plaintiff on the basis of

15   Plaintiff’s mobility disability. Each of the barriers and accessibility
16   violations set forth above is readily achievable to remove, is the result of an
17   alteration that was completed without meeting minimum ADA standards,
18   or could be easily remediated by implementation of one or more available
19   alternative accommodations. Accordingly, the Defendants have violated
20   the ADA.
21
                  30.    The Defendants are obligated to maintain in operable
22
     working condition those features of the Subject Property’s facilities and
23
     equipment that are required to be readily accessible to and usable by
24
     Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
25
     36.211(a)]. The Defendants failure to ensure that accessible facilities at the
26

27

28                                            -13-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 14 of 16 Page ID #:14




 1
     Subject Property were available and ready to be used by the Plaintiff
 2   violates the ADA.
 3               31.    The Defendants have a duty to remove architectural
 4   barriers where readily achievable, to make alterations that are consistent
 5   with minimum ADA standards and to provide alternative accommodations
 6   where necessary to provide wheelchair access. The Defendants benign
 7
     neglect of these duties, together with their general apathy and indifference
 8
     towards persons with disabilities, violates the ADA.
 9
                 32.    The Defendants have an obligation to maintain policies,
10
     practices and procedures that do not discriminate against the Plaintiff and
11
     similarly situated persons with mobility disabilities on the basis of their
12
     disabilities. The Defendants have maintained and continue to maintain a policy
13

14
     of disregarding their obligations under the ADA, of allocating resources for

15   improvements insufficient to satisfy legal requirements regarding accessibility
16   improvements, of failing to conduct ADA self-inspections or create ADA
17   compliance plans, of causing alterations to be made to the Subject Property in
18   disregard of ADA requirements, and of failing and refusing to make necessary
19   accommodations for persons with mobility disabilities at the Subject Property, in
20   violation of the ADA.
21

22
                 33.    The Defendants wrongful conduct is continuing in that
23
     Defendants continue to deny full, fair and equal access to their business
24
     establishment and full, fair and equal accommodations, advantages,
25
     facilities, privileges and services to Plaintiff as a disabled person due to
26
     Plaintiff’s disability. The foregoing conduct constitutes unlawful
27

28                                          -14-
                                          COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 15 of 16 Page ID #:15




 1
     discrimination against the Plaintiff and other mobility disabled persons
 2   who, like the Plaintiff, will benefit from an order that the Defendants
 3   remove barriers and improve access by complying with minimum ADA
 4   standards.
 5                            SECOND CAUSE OF ACTION
 6                            Violations of the Unruh Rights Act
                               [Cal. Civil Code § 51, et seq.]
 7
                              By Plaintiff against all Defendants
 8

 9                34.     Plaintiff re-alleges and incorporates by reference as though
10   fully set forth herein the allegations contained in all prior paragraphs of this
11   complaint.
12
                  35.    The foregoing violations of the ADA constitute per se
13
     violations of the Unruh Act [Cal. Civil Code § 51(f)].
14
                  36.    Plaintiff personally encountered Barriers at the Subject
15
     Property and has experienced, difficulty, discomfort or embarrassment or
16
     has been reasonably dissuaded or deterred from accessing the Subject
17
     Property on particular occasions due to ADA violations which would have
18

19
     actually denied Plaintiff full and equal access if he had attempted to access
20   the Subject Property on those particular occasions.
21                37.    Due to the unlawful discrimination set forth above,
22   Plaintiff has been denied the right and entitlement to full and equal
23   accommodations, advantages, facilities, privileges or services by the
24   Defendants at the Subject Property in violation of the Unruh Act.
25

26
     //
27

28                                            -15-
                                            COMPLAINT
29

30

31
     Case 5:19-cv-01100 Document 1 Filed 06/14/19 Page 16 of 16 Page ID #:16




 1
     //
 2

 3                             PRAYER FOR RELIEF
 4

 5         Plaintiff prays to this Court for injunctive, declaratory and all other
 6   appropriate relief under the ADA and the Unruh Act, including but not
 7
     limited to reasonable attorney’s fees, litigation expenses and costs of suit
 8
     pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
 9
           Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
10         not seek injunctive relief under the Disabled Persons Act at all.
11
     Respectfully submitted,
12

13   Dated: June 14, 2019          LAW OFFICES OF ROSS CORNELL, APC
14

15                                 By:         /s/ Ross Cornell
16                                        Ross Cornell, Esq.,
                                          Attorneys for Plaintiff,
17
                                          Misael Romero
18

19

20

21

22

23

24

25

26

27

28                                         -16-
                                         COMPLAINT
29

30

31
